The plaintiffs in error, hereinafter called defendants, were convicted in the district court of Kingfisher county on a charge of grand larceny and were each sentenced to serve a term of three years in the state penitentiary.
The judgment was rendered in April, 1927, and the appeal lodged in this court in June, 1927. No briefs in support of the appeal have been filed and no appearance for oral argument was made at the time the case was submitted.
The defendants are charged with the larceny of wheat of the value of $23.80. This wheat, the property of the Oklahoma Milling Company, was taken from their elevator in the town of Kingfisher. Defendant Mack was not present at the time of the taking, but assisted in the *Page 33 
asportation of the wheat from Kingfisher to the town of Dover and shared in the proceeds. One Roger Menfield, a youth of 20 years, also a party to the larceny, pleaded guilty and testified for the state. There is ample corroboration of his testimony. No reason to disturb the judgment is made to appear.
The case is affirmed.